Citation Nr: 1029694	
Decision Date: 08/09/10    Archive Date: 08/24/10	

DOCKET NO.  07-32 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Whether new and material evidence had been received to reopen a 
previously denied claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and, if so, whether the 
claim may be allowed.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1968 to July 1970.  This 
included service in Vietnam from December 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the VARO in 
Seattle, Washington, that determined recently received evidence 
was not sufficiently new and material to reopen a previously 
denied claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  By rating decision dated in April 2002, in pertinent part, 
service connection for PTSD was denied.

2.  The evidence received since April 2002 with regard to PTSD is 
not cumulative or redundant of other evidence of record and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

VA has a duty to notify and assist a claimant in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements in a service 
connection claim.  Those elements are:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  

In a new and material evidence claim, the VCAA notice must 
include information of the evidence and information that is 
necessary to reopen a claim and the evidence and information that 
is necessary in establishing the enduring claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A review of the record reveals there has not been specific 
compliance with the provisions of Kent v. Nicholson, but the 
Board finds that there is sufficient evidence of record to 
warrant reopening of the claim and this renders the question of 
any inadequacy of notice moot.

Pertinent Law and Regulations.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary of VA 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the evidence 
previously of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Analysis.

By rating decision dated in April 2002, service connection for 
PTSD was denied.  The records reviewed included the service 
treatment records, the service personnel records, and the report 
of a VA examination accorded the Veteran in April 2002.  While 
the VA examination resulted in a diagnosis of PTSD, verification 
of the Veteran's reported stressful experiences in service was 
unsuccessful.  It was determined that the Veteran referred to the 
name of an individual he knew in Vietnam who was killed in 
action.  However, VA was not able to confirm that this individual 
was indeed killed while serving in Vietnam.

The evidence that has been added to the record since the 2002 RO 
decision consists primarily of reports of VA treatment and 
evaluation for various purposes in the past several years.  There 
are varying diagnoses that include PTSD.  Additionally, the 
Veteran has given further evidence regarding his experiences in 
Vietnam.  This refers to his exposure to enemy fire and other 
experiences in addition to the one in which he had first 
recollections of the friend being killed.  For purposes of 
reopening a claim, the credibility of the Veteran's recollections 
is presumed.  Accordingly, the Board finds that new and material 
evidence has been received, and the claim for service connection 
for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for PTSD is reopened.


REMAND

In general, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor or stressors; 
and credible supporting evidence that the claimed inservice 
stressor or stressors occurred.  38 C.F.R. § 3.304(f).

The Veteran's service in Vietnam from December 1969 to July 1970 
reflects he was with the 536th Engineer Detachment (PC) from 
December 1969 to mid-May 1970 and with Company B, 84th Engineer 
Battalion (Construction) from mid-May 1970 to his departure to 
the United States in July 1970.  Information with regard to the 
activities of these units during the several months listed above 
is not of record.  The Board is aware that in Daye v. Nicholson, 
20 Vet. App. 512 (2006), the Court admonished VA for not securing 
and reviewing the history of the Veteran's units for possible 
sources of any combat or stressful incidents.  The Board notes 
that the Veteran himself has not been as specific as one would 
like in providing information with regard to his claimed 
stressful incidents while serving with these units.

In order to afford the Veteran every consideration, the Board 
believes that further development with regard to the issue is 
necessary.  The case is therefore REMANDED for the following 
actions:

1.  The RO/AMC should request that the 
Veteran provide more specific information 
as to his claimed stressful experiences 
while in the military, to include the 
location of any such stressful experiences, 
the names of any individuals who were 
killed, and any other information which 
could be used to help substantiate his 
claim.  He should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events and that he must be as 
specific as possible, because without such 
details an adequate search for verifying 
information cannot be conducted.  Of 
particular interest is his recollection 
with regard to the name of the individual 
he recalls having been killed and his 
explanation as to why this name is not in 
the Vietnam Memorial Directory of Names as 
having been killed in action in Vietnam.

2.  After the Veteran's response regarding 
stressful events is received, and even if 
no response from him is received, the 
RO/AMC should request assistance in 
verifying the activities of the 536th 
Engineer Detachment in January and February 
1970 and Company D, of the 84th Engineer 
Battalion (construction) in June 1970.  
Contact should be made with the U. S. Army 
and Joint Services Records Research Center 
in Alexandria VA for assistance. 

3.  Thereafter, the RO/AMC should prepare a 
report detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in this 
report.  This report is then to be added to 
the claims folder.

4.  After completing the above actions, the 
Veteran should be afforded a psychiatric 
examination to determine the diagnosis of 
any and all psychiatric disorders which may 
be present.  All indicated studies, tests, 
and evaluations deemed necessary should be 
performed, but should include psychological 
testing.  Regarding the claim for PTSD, the 
RO/AMC should ask the examiner whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon a link 
between any current symptomatology and one 
or more of the inservice stressors found to 
be established by the RO/AMC.  
Additionally, the examiner should comment 
as to the etiology of any psychiatric 
disorder diagnosed at the present time.  If 
a psychiatric disorder is diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not that the disorder 
had its onset during the Veteran's active 
service between 1968 and 1970.  If the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why such an 
opinion cannot be provided without resort 
to speculation.

When the development requested has been completed to the extent 
possible, the case should again be reviewed by the RO/AMC.  If 
the benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the case is returned to the Board for appellate review.  
The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to any outcome 
warranted, either legal or factual, at this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


